USCA4 Appeal: 22-1881      Doc: 18         Filed: 12/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1881


        CHRIS E. FRANKS,

                            Plaintiff - Appellant,

                     v.

        TRIPLE CANOPY, INC.; CONSTELLIS, LLC; CAPTAIN JUSTIN GOOD, in his
        official capacity; FPO “JOHN” SHELDON, in his individual and official capacity;
        FPO “JOHN” WILLIAMS, in his individual and official capacity,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00436-CMH-JFA)


        Submitted: December 15, 2022                                Decided: December 19, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Chris E. Franks, Appellant Pro Se. Sarah Aiman Belger, QUARLES & BRADY LLP,
        Washington, D.C., for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1881         Doc: 18      Filed: 12/19/2022     Pg: 2 of 2




        PER CURIAM:

               Chris E. Franks seeks to appeal the district court’s order denying his motion for an

        extension of time to file an appeal of the district court’s previous order granting summary

        judgment to Defendants on Franks’ civil action. We dismiss the appeal for lack of

        jurisdiction because the notice of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on November 7, 2019. Franks filed the notice of

        appeal on August 3, 2022. Because Franks failed to file a timely notice of appeal or to

        obtain an extension or reopening of the appeal period, we dismiss the appeal. *

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




               *
                To the extent Franks seeks to appeal the district court’s order granting Defendants’
        motion for summary judgment, the appeal is also untimely as to that order.

                                                     2